Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1 and  10 are very close to Johnson (US 2018/0084038) previously used for rejecting the independent claims. However,  the features “ in response to receiving the command, determining, for the individual components, an execution location based on a type of data consumed by the individual components; and in response to determining that one of the components is to be executed in the local computing facility, transmitting, from the cloud computing facility to the local computing facility, a request to execute the one of the components in the local computing facility instead of the cloud computing facility; and upon being authorized by the local computing facility to execute the one of the components in response to the request, requesting and receiving data from the one of the components executed at the local computing facility without having direct access from the cloud computing facility to a data source at the local computing facility from which the one of the components consumes data” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

Independent Claim 17 is very close to Johnson (US 2018/0084038) and Zimmermann et al (US 2020/0137097) previously used for rejecting the independent claim 17. However,  the features “the request identifying data to be provided by the component to the cloud computing facility during execution; and in response to receiving the request from the cloud computing facility, inspecting the identified data to be provided to the cloud computing facility when executing the component of the application at the local computing facility; determining whether providing the data to the cloud computing facility violates a control policy at the local computing facility; and -9-Application No. 16/898,026Attorney Docket No. 408361-US-NP in response to determining that providing the data does not violate the control policy, executing the component of the application in the local computing facility” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims  2-9, 11-16 and 18-20 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194